Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 1 of 82

EXHIBIT A
o Se ND HD nH FP WW YN

VY NY YY NY NY WW YP YP NNO Re ee me eH ee me ee Oe
oN Dn UH FF FY SH DO OBA HD wm BR WwW bw KF OC

fase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 2 of 82

HLED
Gary Harrison

 

 

CLERK. SUPERIOR COURT
9/11/2020 12°33:09 PM
BY: ALAN WALKER /S/
DEPUTY
Goodnow | McKay Case No. C20203041
1825 E. Northern Ave., Ste. 135H, HON. D. DOUGLAS METCALF
Phoenix, AZ 85020
Phone: 602-900-1000
Fax: 602-900-8000
azminutes@goodnowmckay.com
Justin McKay 032491
James R. Dashiell 035816
Attorneys for Johnathon Cross
Arizona Superior Court, Pima County
Johnathon Cross Case No. C20203041
Plaintiff First Amended Complaint
V. Tort — Non-Motor Vehicle
Tier 2
Empressive Candles, LLC, a Florida
Limited Liability Company, and (Assigned to the Hon. D. Douglas Metcalf)
Virginia Candle Supply, LLC a Tennessee
Limited Liability Company,
Defendants
Plaintiff alleges as follows:
Parties
1. Plaintiff, Jonathon Cross (“John”), is an individual who, at all material

times, resided in Pima County.

2. Defendant, Empressive Candles, LLC (“Empressive”), is a Florida limited
liability company, which, at all material times, was doing business as a manufacturer and
retailer of customized candles at 4500 N. Oracle Rd., Tucson Mall, Tucson, AZ.

3. Defendant, Virginia Candle Supply, LLC (“VCS”) a Tennessee Limited
Liability Company, is a Tennessee limited liability company, which, at all material times,
was doing business as a manufacturer and wholesaler of gels, fragrances and other
materials used by Empressive to manufacture and sell candles.

Jurisdiction and Venue

4, At all material times, Empressive was doing business in Pima County.

 

 
Co moe ST DBD mM BB WW BO Be

Mw NY NY YN WN NY NY Se Be Be ew ewe ew DW ee
oN DN YN FF NY SCD eI DW BR OH LBS

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 3 of 82

5. Plaintiff has been informed and believes that, at all material times, VCS was
selling materials to Empressive that were used to make the customized candle (the
“Candle”) that is the subject of this case.

6. The sale of the “Candle” took place at Empressive’s place of business in
Pima County.

7. The accident, which is the subject of this lawsuit (the “Accident”), took
place at Plaintiffs residence in Pima County.

8. Defendant, Empressive, is a Florida LLC with its principal place of business
in Jacksonville, FL. Accordingly, Empressive resides outside the State of Arizona.

9. Defendant, VCS, is a Tennessee LLC with its principal place of business in
Tennessee. Accordingly, VCS resides outside the State of Arizona.

10. | ARS 12-401(1) provides in relevant part: “When a defendant or all of several
defendants reside without the state ... the action may be brought in the county in which
the plaintiff resides.”

11. Consequently, jurisdiction and venue are proper.

The Product

12. On November 16, 2019, Plaintiff purchased the Candle for his mother, Lisa
Thomas (“Lisa”), at Empressive.

13. An accurate copy of the receipt for the Candle is attached as Exhibit 1.

The Accident

14. In the evening of November 28, 2019, while at the home of her son, John,
located at 3108 N Terrel Pl, Tucson, AZ 85716, Lisa Thomas lit the candle and laid down
on the bed to relax.

15. Shortly thereafter, Lisa noticed the smell of something burning, and saw the
Candle engulfed in flames approximately two feet high.

16. Lisa was unable to put out the flames herself and called John for help.

17. John was successful in putting out the flames but, in the process, sustained

serious and permanent injuries, including severe burns.

2

 

 
Oo CO YTD WN B&B W PO e

oN WN YN FF FN KF DO mM ANI DW RDO HP BS

C

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 4 of 82

Liability Common Allegations

18. Lisa and Jonathon used the candle in a proper and reasonably foreseeable
manner.

19. _ Plaintiff sustained damages as described herein.

20. Plaintiff's damages were caused by the defective design, manufacture and
information provided by each of the defendants as set forth in Counts I and II below.

21. Plaintiff's damages were caused by the concerted action of the defendants in
knowingly and intentionally placing into the stream of commerce for economic gain to be
derived ultimately from end-users, such as Plaintiff, a product and/or products, which they
knew, or reasonably should have known, was unreasonably defective and unreasonably
dangerous.

Count I — Defective Design, Manufacture and Information — Empressive

In Count I, Plaintiff makes the following claims against Empressive:

22. At the time Plaintiff purchased the Candle, Empressive was, or reasonably
should have been, aware of design, manufacturing and information defects in the Candle
related to the increased flammability of the materials used to create it and other similar
candles in its store.

23. The design and manufacturing defects included, without limitation, the
following:

a. The Candle contained too much fragrance relative to its other ingredients;

b. The fragrance used ignited at too low a temperature;

c. The fragrance was not compatible with the gel used to manufacture the
Candle;

d. The mineral oil or other ingredients in the gel were too volatile and/or
burned at too high a temperature;

e. The liquid gel resulting from the ignition of the fragrance and/or the

mineral oil or other materials in the gel was excessively hot;

 

 
Cc

Oo Oo IT DH WNW BR WH DP Y&

SB NY NY NY BN N NY Be ee ee wee DW Dn CL
etn MF FN FP SO wm KX AAR ANH AS

bse 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 5 of 82

f. Any of the foregoing defects, or combination of them, could cause a
spontaneous combustion of the type that caused the Accident.

24. At the time Plaintiff purchased the Candle, Empressive was aware that the
Candle could behave in an unexpected way that could cause injury to Plaintiff.

25. The information defects included, without limitation, the following:

a. At the time Plaintiff purchased the Candle, Empressive did not warn
Plaintiff that the Candle could behave in an unexpected way.

b. At the time Plaintiff purchased the Candle, Empressive did not warn
Plaintiff that the Candle could behave in an unexpected way that could
cause injury to Plaintiff.

c. At the time Plaintiff purchased the Candle, Empressive did not warn
Plaintiff that it was possible the Candle was more flammable than expected.

26.  Empressive is vicariously liable for the acts and omissions of its agents
acting within the course and scope of employment under the doctrine of Respondeat
Superior.

27. Empressive is at fault for the design, manufacture and/or sale of a defective
and unreasonably dangerous product.

28. | Empressive manufactured and/or sold a product that was defective and
unreasonably dangerous at the time it left Defendant’s control, and the defect was a cause
of Plaintiff's injury.

29. | Empressive was a manufacturer of the Candle.

30. Empressive was a designer of the Candle.

31. Empressive was a seller of the Candle.

32. The Candle was defective and unreasonably dangerous at the time it was
sold to Plaintiff, including, without limitation, the following respects:

a. The Candle contained a manufacturing defect.

b. The Candle contained a design defect.

c. The Candle contained an information defect.

4

 

 

 
eo ON HD NH BP WW VY BK

Mw NY YN NY WN NY NY HB eB Be ew Se ew ew De De a
ont DY FF FN KF SO MHI DAH RD HH HS

C

se 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 6 of 82

33. One or more of the defects were a cause of Plaintiff's injuries.

Count II — Defective Design, Manufacture and Information — VCS

In Count II, Plaintiff makes the following claims in addition, and in the alternative,
to those asserted in Count I against VCS:

34. Empressive purchased the materials to make the Candle from VCS (the
“VCS Materials”).

35. VCS knew, or reasonably should have known, that the VCS Materials
would be used by Empressive to make candles like, or similar to, the Candle.

36. VCS knew, or reasonably should have known, that Empressive intended to
sell the candles it made from the VCS Materials to the general public, including
consumers like John.

37. VCS was, or reasonably should have been, aware of design, manufacturing
and information defects in the VCS Materials related to their increased flammability when
they were sold to Empressive.

38. The design and manufacturing defects included, without limitation, the
following:

a. The gel contained too much fragrance relative to its other ingredients;

b. The fragrance sold ignited at too low a temperature;

c. The fragrance was not compatible with the gel sold to manufacture the
Candle and/or those similar to it:

d. The mineral oil or other ingredients in the gel were too volatile and/or
burned at too high a temperature;

e. The liquid gel resulting from the ignition of the fragrance and/or the
mineral oil or other materials in the gel was excessively hot; and

f. Any of the foregoing defects, or combination of them, could cause a

spontaneous combustion of the type that caused the Accident.

 

 
Co Oo HD NH BR WO HP w&

MW NY NY NY NY WN NN Be eB ee Ye ew Dw DW a iL
oN DYN FF FN FY SO we NI DNA BDH BS

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 7 of 82

39. At the time Empressive purchased the VCS Materials, VCS was aware that
the VCS Materials could behave in an unexpected way that could cause injury to
consumers, such as Plaintiff.

40. The information defects included, without limitation, the following:

a. At the time Empressive purchased the VCS Materials, VCS did not warn
Empressive that use of the VCS Materials would produce candles that
could behave in an unexpected way.

b. At the time Empressive purchased the VCS Materials, VCS did not warn
Empressive that use of the VCS Materials would produce candles that
could behave in an unexpected way that could cause injury to consumers
such as Plaintiff.

c. At the time Empressive purchased the VCS Materials, VCS did not warn
Empressive that the use of the VCS Materials would produce candles that
were more flammable than expected.

41. VCS is vicariously liable for the acts and omissions of its agents acting
within the course and scope of employment under the doctrine of Respondeat Superior.

42. VCS is at fault for the design, manufacture and/or sale of defective and
unreasonably dangerous products.

43. | VCS manufactured and/or sold a product or products that were defective
and unreasonably dangerous at the time they left the control of VCS, and the defect(s)
were a cause of Plaintiff's injury.

44, VCS was a manufacturer of the VCS Materials.

45. | VCS was a designer of the VCS Materials.

46. VCS was aseller of the VCS Materials.

47. The VCS Materials were defective and unreasonably dangerous at the time
they were sold to Empressive, including, without limitation, the following respects:

a. They contained a manufacturing defect.

b. They contained a design defect.

6

 

 

—_—=—
oO Oo YTD WNW B&B WH HO

SB NY YN BN N NY He ee ee ew ew Dn iL
ot DM FF NF SO we KH AA ROP 2s

Cc

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 8 of 82

c. They contained an information defect.
48. One or more of the defects were a cause of Plaintiff's injuries.
Count III - Acting in Concert — Joint and Several Liability

In Count III, Plaintiff makes the following claims in addition, and in the alterna-
tive, to those asserted in Counts I and II, against Defendants, individually and collectively:

49. Plaintiff incorporates herein all of the allegations in Counts I and II.

50. A.R.S. Sec. 12-2506 abolished joint and several liability except in certain
circumstances listed in Sec. 12-2506 D. One of those circumstances is when both parties
“were acting in concert.” Sec. 12-2506 D.1.

Sl. A.R.S. Sec. 12-2506 F.1. provides that “*Acting in concert’ means entering
into a conscious agreement to pursue a common plan or design to commit an intentional
tort and actively taking part in that intentional tort.”

52. For the reasons set forth above, Defendants acted in pursuit of a common
plan or design in that they intentionally placed into the same stream of commerce
defective products for profits that were derived from the same group of end-users,
including John.

Damages

53. Plaintiff suffered, and continues to suffer, damages caused by Defendants as
set forth above, including, but not limited to:

54. Physical and emotional injuries, some of which may be permanent;

55. Physical and emotional pain, discomfort, suffering, disability,
disfigurement, and anxiety already experienced and to be experienced in the future;

56. Loss of enjoyment of life and participation in life’s activities to the quality
and extent normally enjoyed before the accident already experienced and to be
experienced in the future;

57. Loss of earnings to date and loss of earning power or capacity in the future;

and

 

 

 
Cc

SoS Oo ND NW F&F WD HO ~&

on DN YM FF NF DO we KH AAUAERE DH 2S

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 9 of 82

58. General, special, incidental, consequential, consortium, compensatory and
hedonic damages, the full nature and extent of which are not yet determined, including,
but not limited to, medical expenses both past and future.

59. Plaintiff is entitled to recover damages from Defendants in an amount to be
determined at trial which is in excess of the minimum jurisdictional limits of this Court.

Wherefore, Plaintiff, prays for judgment as follows:

A. Against Defendant, Empressive Candles, LLC:

1) For general, special, incidental, consequential, hedonic, and
compensatory damages, as alleged above, in amounts to be
proven at trial;

2) For costs incurred herein and accruing;

3) For interest on the foregoing sums at the statutory rate; and

4) For such other and further relief as the Court may deem just and
proper.

B. Against Virginia Candle Supply, LLC:

1) For general, special, incidental, consequential, hedonic, and
compensatory damages, as alleged above, in amounts to be
proven at trial;

2) For costs incurred herein and accruing;

3) For interest on the foregoing sums at the statutory rate; and

4) For such other and further relief as the Court may deem just and
proper.

C. Against Defendants, jointly and severally:

1) For general, special, incidental, consequential, hedonic, and
compensatory damages, as alleged above, in amounts to be
proven at trial;

2) For costs incurred herein and accruing;

3) For interest on the foregoing sums at the statutory rate; and

8

 

 

 
Oo OCG IT NH HN FP WwW bw KH

BR YY YY NN DY Be ee ew De ew Dw DW en iL
onan MF FN KF DO we KH AaAREaAnASs

 

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 10 of 82

4) For such other and further relief as the Court may deem just and
proper.

Dated: / /2020

Goodnow | McKay

By/s/ Justin McKay
Justin McKay, Esq.
James R. Dashiell, Esq.
1825 E. Northern Ave., Ste. 135H,
Phoenix, AZ 85020
Attorneys for Johnathon Cross

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 11 of 82

EXHIBIT B

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 12 of 82

AFFIDAVIT OF SERVICE

 

 

 

 

 

 

 

 

Case: Court: County: Job: GARY LL. HARRISON ;
€20203041 Superior Court of Arizona Pima, AZ 4877219 (1414506), SUPERIOR SORT
Plaintiff / Petitioner: Defendant / Respondent:

Johnathon Cross Empressive Candles, LLC 20) SEP 2 5 PM 5: | 6
Received by: For:

Tennessee Court Services First Legal / Court & Process

To be served upon: oA

Virginia Candle Supply, LLC S. CASTILLO, DEPUTY

 

 

i, Lindsey Broadfoot, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said Person of
the contents herein

Recipient Name / Address: Virginia Candle Supply, LLC, Virginia Candle Supply, LLC: 5512 Fort Henry Dr, Kingsport, TN 37663
Manner of Service: Authorized, Sep 16, 2020, 4:48 pm EDT
Documents: Summons and First Amended Complaint

Additional Comments:

1) Successful Attempt: Sep 16, 2020, 4:48 pm EDT at Virginia Candle Supply, LLC: $512 Fort Henry Dr, Kingsport, TN 37663 received by
Virginia Candle Supply, LLC. Age: 30; Ethnicity: Caucasian; Gender: Female; Weight: 150; Height: 5'7"; Hair: Blond; Eyes: Blue; Other: Served
in person by hand Jessica Taylor, manager.;

Served in person, by hand Jessica Taylor, manager.

Subscribed and sworn to before me by the affiant who is

ersonall wn to me,
Breeds oflirl200 += ONAUG ald

   

 

 

Ling ey Broadfoot Y Date oly,
Notary Public
Tennessee Court Services wove
1059 N Cedar Bluff Rd Suite 109 . :
Knoxville, TN 37923 Date Commission Expires
727-678-5357
yulllltg,
’ INE, 2
oy eon mos t4..%,
oS *. > 4
< sx, * “
x f STATE LBs
= | TENNESsss : =
. Notary ~
° PUBLIC :
> >
“ .

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 13 of 82

EXHIBIT C

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 14 of 82

 

Attorney or Party without Attorney:

 

 

 

' JUSTIN S MCKAY (#032491)
GOODNOW MCKAY .
1825.E Northern Ave Suite (#135H
| Phoenlx,AZ 85020 -
| Telephone No: . \ >
_ Alcrneyfor: Plaintiff Ref. No. or FileNo: CROSS V EMPRESSIVE pe»)
] Insert name of Court, ond judicial Olstrict and Branch Court: : 1° ane J. ak RB. SE PUurRt

PIMA COUNTY SUPERIOR COURT

Plaintiff: JONATHON CROSS; ET AL. ~~ ussell Bird

Defendant: EMPRESSIVE CANDLES, LLC, a Florida Ilmited lability company; ET AL,

CERTIFICATE OF SERVICE Heating Date: Time: Depa Case Number:
20203041

 

 

 

 

 

 

 

 

 

1. Atthe ume of sevice 1 was at least 21 years of age ond nota party to this action.

2. {served copies of the
SUMMONS; FIRST AMENDED COMPLAINT;

3. 0. Party served: VIRGINIA CANDLE SUPPLY, LLC ;
b. Person served: Lindsey Broadfoot, Manager, Authorized to Accept

4. Address where the party was served: 5512 Fort Henry Dr, Kingsport, TN 37663

5. | Served the party: .
a. by substituted service. On: Wed, Sep 16 2020 at: 04:48 PM by léaving the coples with or inthe presénce of:
Lindsey Broadfoot, Manager, Authorized to Accept

(a) (Person of suitable age and discretion. Informed him or her of the general nature of the papers,

Service: $169.00, Mileage: $0.00, Certificate: $10.00, Walt: $0.00, Fees Advanced: $0.00, Total: $179.00

! Declare under penalty of perjury under the laws of the State of
/ TENNESSEE that the foregoing Is true and correct.
6. Person Executing:
a, .Lindsey Broadfoot
b, FIRST LEGAL
3737 North 7th. Street Suite 209
PHOENIX, AZ 85014
C. (602) 248-9700

09/3 / dose

(Date)

 

CERTIFICATE OF SERVICE

4875336 (10014506)

 

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 15 of 82

EXHIBIT D

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 16 of 82

 

Attorney or Party without Attorney:
JUSTIN S MCKAY (#032491)
GOODNOW MCKAY
1825 E Northern Ave Suite #135H
Phoenix, AZ 85020

Telephone No:

Attorney For: Plaintiff

 

 

Ref. No. or File No: CROSS V EMPRESSIVE

 

insert name of Court, ond Judicial District and Branch Court:
PIMA COUNTY SUPERIOR COURT

 

Plaintiff; JONATHON CROSS; ET AL.

Defendant: EMPRESSIVE CANDLES, LLC, a Florida limited \lability company; ET AL.

For Cayre use niy

CLERK, SUPERIOR COURT
9/28/2020 9:37:36 AM

BY: ARTHUR ROBLES /S/
DEPUTY

Case No. C20203041
HON. D. DOUGLAS METCALF

 

CERTIFICATE OF SERVICE

 

 

Hearing Date:

 

Time:

 

 

Cose Number:
C20203041

 

1. Atthe time of service | was atleast 21 years of age and not a party to this action.

2. | served copies of the
SUMMONS; FIRST AMENDED COMPLAINT;

3. a. Party served: VIRGINIA CANDLE SUPPLY, LLC
6. Person served: Lindsey Broadfoot, Manager, Authorized to Accept

4. Address where the party was served: 5512 Fort Henry Or, Kingsport, TN 37663

5. / Served the party:

a. by substituted service. On: Wed, Sep 16 2020 at: 04:48 PM by leaving the copies with or in the presence of:

Lindsey Broadfoot, Manager, Authorized to Accept

(a) ( Person of suitable age and discretion. informed him or her of the general nature of the papers.

Service: $169.00, Mileage: $0.00, Certificate: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $179.00

6. Person Executing:
a. Lindsey Broadfoot
b. FIRST LEGAL
3737 North 7th. Street Suite 209
PHOENIX, AZ 85014
c. (602) 248-9700

 

CERTIFICATE OF SERVICE

09/as/ FO20

(Date)

| Declare under penalty of perjury under the laws of the State of
TENNESSEE that the foregoing is true and correct.

(Signature)

49875336 (10414506)

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 17 of 82

EXHIBIT E

 
S8LLS6r# 8S Woy ADD unojoqinzy

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 18 of 82

Person/Attorney Filing: JUSTIN S MCKAY

Mailing Address: 1825 E. Northern Ave. #135

City, State, Zip Code: Phoenix, AZ 85020

Phone Number: (602)900-1000X2

E-Mail Address: justin@goodnowmckay.com

[ | Representing Self, Without an Attorney

(If Attorney) State Bar Number: 032491, Issuing State: AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF PIMA

JOHNATHON CROSS
Plaintiff(s), Case No. €202050041
Vv.

EMPRESSIVE CANDLES, LLC SUMMONS
Defendant(s).

HON. D. DOUGLAS METCALF
To: Virginia Candle Supply, LLC

WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
served on you with this Summons.

2. If you do not want a judgment taken against you without your input, you must file an
Answer in writing with the Court, and you must pay the required filing fee. To file your
Answer, take or send the papers to Clerk of the Superior Court, 110 West Congress
Street, Tucson, Arizona 85701 or electronically file your Answer through one of Arizona's
approved electronic filing systems at http://www.azcourts.gov/efilinginformation.

Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
of this Summons.

Note: If you do not file electronically you will not have electronic access to the documents
in this case.

3. Ifthis Summons and the other court papers were served on you within the State of
Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
date of service, not counting the day of service. If this Summons and the other court papers
were served on you outside the State of Arizona, your Answer must be filed within
THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
service.

 

 
8921S6P# lag uUOY ADB UNOQOq™NZYy

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 19 of 82

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of PIMA

 

 

 

SIGNED AND SEALED This Date: 9/1 1/2020

Gary Harrison
Clerk of the Superior Court

By: ALAN WALKER /s/
Deputy Clerk

 

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 20 of 82

Exhibit 1

 
Case 4:20-cv-00423-RM-MSA Document 1-3

Filed 10/06/20 Page 21 of 82

randles

Om p 1edJ (p ¢

FEmpressive Candles LLC

4500 N Oracle Rd, dle 276 Nov 16, 2019

 

 

Tucson, AZ 85705 3:24 PM
(520) 888-1316 Mario ©
Www.empressivecandies.com ’

\

PURCHASE

Authorization 906885
Recvipt g49Y
VISA DEBIT
AID AQ 00 00 00 03 10 10
Silvia $58 00
Subtotal $58.00
Arizona Tax $5.05
Total $63.05 a
Visa O2Z7E ‘Chip) $63.05 “

Johnowion 7 oss

Warranty:

The Ver Jor warrants thot each candle
shail be fit for the purpose cur which itis
ordinu iy intended. If tne Customer
considers that a reach of this warranty
has .ccurred and notifies the Vendor
about the breacn, then the Vendor will
promptly correct any defects in
compliance with this warranty. Except for

“these warranties, no othe: warranty
(expressed, implied, or statutory) is made
by the Vendor regarding the candle(s}

Inspection:
inspection will be made by the Customer
at the time and place of delivery,

Return Policy. Candles accompanied with
receipt may be returned for a full return as
long as the candle has never been burned,
there are no chips or cracks in the glass
and the gel has not been removed or
tampered with.

The Customer’s exclusive remedy and the
Vendor's limit of liability for any and all
losses or damages resulting from
defective goods or from any other cause
shall be for the purchase price of the
particular candie(s) with respect to which
losses or damages are claimed.

ETUEUTTAMMAUUTE

~

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 22 of 82

EXHIBIT F

 
co Oo ND NH BR WY HY

Y N NY NY NY NY NY NY NY HY ee ew ewe De ew en Yn iL
oN DH F WN KF Doe A I HAWK BB wD HH BS

 

fase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 23 of 82

PILED
Gary Harrison
CLERK. SUPERIOR COURT
7/17/2020 415.32 PM
BY: ALAN WALKER /S/
DEPUTY

Goodnow | McKay Case No. C20203041

1825 E. Northern Ave., Ste. 135H, HON. D. DOUGLAS METCALF
Phoenix, AZ 85020

Phone: 602-900-1000

Fax: 602-900-8000

azminutes@goodnowmekay.com

Justin McKay 032491

James R. Dashiell 035816

Attorneys for Johnathon Cross

Arizona Superior Court, Pima County

Johnathon Cross Case No.

Plaintiff Complaint

Vv. Tort — Non-Motor Vehicle
Tier 2

Empressive Candles, LLC, a Florida
Limited Liability Company

Defendant

Plaintiff alleges as follows:
Parties

Ll. Plaintiff, Jonathon Cross (“John”), is an individual who, at all material
times, resided in Pima County.

2. Defendant, Empressive Candles, LLC (“Empressive” or “Defendant”, which
refers to both the entity or its agents acting in the course and scope of employment), is a
Florida limited liability company, which, at all material times, was doing business as a
manufacturer and retailer of customized candles at 4500 N. Oracle Rd., Tucson Mall, Tuc-
son, AZ.

Jurisdiction and Venue

3. At all material times, Defendant was doing business in Pima County.

4, The sale of the customized candle (the “Candle”) that caused the accident
(the “Accident”) which is the subject of this lawsuit, took place at Defendant’s place of
business in Pima County.

5. The Accident, which is the subject of this lawsuit, took place at Plaintiff's

residence in Pima County.

 

 

 
Co Oo HTD NH BRB WH PP Ke

YN NY’ NY NY NY NY NY NY NY BY ee Ye ew ew ew DW en VL
oN DY FH NK DO wr DAD BR wD HH HS

hse 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 24 of 82

6. Defendant is a Florida LLC with its principal place of business in Jackson-
ville, FL. Accordingly, Defendant resides outside the State of Arizona.

7. ARS 12-401(1) provides in relevant part: “When a defendant or all of several
defendants reside without the state ... the action may be brought in the county in which
the plaintiff resides.”

8. Accordingly, this Court has subject-matter jurisdiction and venue is proper
in this Court.

The Product

9. On November 16, 2019, Plaintiff purchased the Candle for his mother, Lisa
Thomas (“Lisa”), at Empressive.

10. An accurate copy of the receipt for the Candle is attached as Exhibit 1.

The Accident

ll. In the evening of November 28, 2019, while at the home of her son, John,
located at 3108 N Terrel Pl, Tucson, AZ 85716, Lisa Thomas lit the candle and laid down
on the bed to relax.

12. Shortly thereafter, Lisa noticed the smell of something burning, and saw the
Candle engulfed in flames approximately two feet high.

13. Lisa was unable to put out the flames herself and called John for help.

14. John was successful in putting out the flames but, in the process, sustained
serious and permanent injuries, including severe burns.

15. At the time Plaintiff purchased the Candle, Defendant was aware of prob-
lems related to the increased flammability of the materials used to create the Candle and
other similar candles in its store.

16. At the time Plaintiff purchased the Candle, Defendant was aware that the
Candle could behave in an unexpected way.

17. At the time Plaintiff purchased the Candle, Defendant was aware that the

Candle could behave in an unexpected way that could cause injury to Plaintiff.

 

 

 

 
So Se ND NW BRB WW PO KH

NM NY YN NY NY NY NY SY eH eB ew De ew DW DW Be iL
oN NY FY Nn FH SO we AIR AA RD NH BS

 

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 25 of 82

18. At the time Plaintiff purchased the Candle, Defendant did not warn Plaintiff
that the Candle could behave in an unexpected way.

19. At the time Plaintiff purchased the Candle, Defendant did not warn Plaintiff
that the Candle could behave in an unexpected way that could cause injury to Plaintiff.

20. At the time Plaintiff purchased the Candle, Defendant did not warn Plaintiff
that it was possible the Candle was more flammable than expected.

21. The Candle contained too much fragrance relative to its other ingredients.

22. Lisa and Jonathon used the candle in a reasonably foreseeable manner.

23. Defendant is vicariously liable for the acts and omissions of its agents acting
within the course and scope of employment under the doctrine of respondeat superior.

Claim 1: Product Liability

24. Defendant is at fault for the manufacture and/or sale of a defective and un-
reasonably dangerous product.

25. Defendant manufactured and/or sold a product that was defective and unrea-
sonably dangerous at the time it left Defendant’s control, and the defect was a cause of
Plaintiff's injury.

26. Defendant was a manufacturer of the Candle.

27. Defendant was a seller of the Candle.

28. The Candle was defective and unreasonably dangerous.

29. The Candle contained a manufacturing defect.

30. The Candle contained a design defect.

31. The Candle contained an information defect.

32. One or more of the defects were a cause of Plaintiff's injuries.

33. Plaintiff sustained damages as described herein.

Damages

34. Plaintiff suffered, and continues to suffer, damages including, but not lim-

ited to:

35. Physical and emotional injuries, some of which may be permanent;

3

 

 

 
oO OND NH BP WW HB

SB NYY Y NN NN NY Be Be ew ee ee DW en iL
eN DMF HH KH SHO we ANU AA ROH AS

 

hse 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 26 of 82

36. Physical and emotional pain, discomfort, suffering, disability, disfigure-
ment, and anxiety already experienced and to be experienced in the future;

37. Loss of enjoyment of life and participation in life’s activities to the quality
and extent normally enjoyed before the accident already experienced and to be experi-
enced in the future;

38. Lost earnings to date and loss of earning power or capacity in the future; and

39. General, special, incidental, consequential, consortium, compensatory and
hedonic damages, the full nature and extent of which are not yet determined, including,
but not limited to, medical expenses both past and future.

40. Plaintiff is entitled to recover damages from Defendant in an amount to be
determined at trial which is in excess of the minimum jurisdictional limits of this Court.

Wherefore, Plaintiff, prays for judgment against Defendant as follows:

A. For general, special, incidental, consequential, hedonic, and com-
pensatory damages, as alleged above, in amounts to be proven at
trial;

B. For costs incurred herein and accruing;

C. For interest on the foregoing sums at the statutory rate; and

D. For such other and further relief as the Court may deem just and
proper.

Dated: 7/17/2020
Goodnow | McKay

By /s/ Justin McKay
Justin McKay, Esq.
James R. Dashiell, Esq.
1825 E. Northern Ave., Ste. 135H,
Phoenix, AZ 85020
Attorneys for Johnathon Cross

 

 

 

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 27 of 82

EXHIBIT G

 
b26SLLb# 18S UuOy AB nojoginZy

Case 4:20-cv-00423-RM-MSA Document 1-3

Filed 10/06/20 Page 28 of 82

FILED
Gary Harrison
CLERK. SUPERIOR COURT

 

In the Superior Court of the State of Arizona
In and For the County of Pima

Case Number

 

CIVIL COVER SHEET- NEW FILING ONLY
(Please Type or Print)

Plaintiff's Attorney Justin S McKay

Attorney Bar Number 032491, AZ

 

7/17/2020 4.15.32 PM
BY: ALAN WALKER /S/
DEPUTY

Case No. C20203041
HON. D. DOUGLAS METCALF

 

 

Plaintiff's Name(s): (List all)
Johnathon Cross

 

 

 

 

 

Plaintiff's Address:

3108 N Terrel Pl, Tucson AZ
85716

Telephone Number: (989) 370-9789

 

(List additional plaintiffs on page two and/or attach a separate sheet).

Defendant’s Name(s): (List All) Empressive Candles,

LLC

 

(List additional defendants on page two and/or attach a separate sheet)

NATURE OF ACTION
(Place an “X” next to the one case category that most accurately describes your primary case.)

TORT MOTOR VEHICLE:
[_]Non-Death/Personal Injury
[_]Property Damage
L_]Wrongful Death

TORT NON-MOTOR VEHICLE:
L_|Negligence

[_]Product Liability — Asbestos
(_]Product Liability - Tobacco
[X]Product Liability — Toxic/Other
[intentional Tort

[_]Property Damage

L_ |Legal Malpractice
[_]Malpractice — Other professional
[_]Premises Liability
[_]Slander/Libel/Defamation

[_]Other (Specify)

MEDICAL MALPRACTICE:

[_|Physician M.D. [_|Hospital

Physician D.O [_JOther

June 7, 2018 Page |

CONTRACTS:

[_]Account (Open or Stated)

[_|Promissory Note

[_]Foreclosure

[ |Buyer-Plaintiff

[Fraud

[_]Other Contract (i.e. Breach of Contract)

[_]Excess Proceeds-Sale

L_]Construction Defects (Residential/Commercial)
[_]Six to Nineteen Structures
_]Twenty or More Structures

OTHER CIVIL CASE TYPES:

L_|Eminent Domain/Condemnation

[_]Eviction Actions (Forcible and Special Detainers)
[_|Change of Name

L_]Transcript of J udgment

[_]Foreign Judgment

L]Quiet Title

AOCCV10F-070118

 
LZ6SLLPH aS uuOy AOBINODeqIMZy

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 29 of 82

 

L_]Forfeiture [_]Landlord Tenant Dispute- Other

[_]Election Challenge L_]Declaration of Factual Innocence (A.R.S. §12-771)

| JNCC- Employer Sanction Action (A.R.S. §23-212) []Declaration of Factual Improper Party Status

(_Jinjunction against Workplace Harassment []Vulnerable Adult (A.R.S. §46-451)

L_]Injunction against Harassment L|Tribal Judgment

C civil Penalty [_]Structured Settlement (A.R.S. §12-2901)

[_]Water Rights (Not General Stream Adjudication) [_]Attorney Conservatorships (State Bar)

[_JReal Property [_]Unauthorized Practice of Law (State Bar)

[_]Special Action against Lower Courts [_]Out-of-State Deposition for Foreign Jurisdiction
(See lower court appeal cover sheet in Maricopa) [_]Secure Attendance of Prisoner

[_]immigration Enforcement Challenge (A.R.S. §§1-501, [_]Assurance of Discontinuance

1-502, 11-1051) [In-State Deposition for Foreign Jurisdiction

[_]Eminent Domain- Light Rail Only

UNCLASSIFIED CIVIL: [_]interpleader- Automobile Only

L JAdministrative Review [_|Delayed Birth Certificate (A.R.S. §36-333.03)
(See lower court appeal cover sheet in Maricopa) [_]Employment Dispute- Discrimination

L JTax Appeal [_]Employment Dispute-Other

(All other tax matters must be filed in the AZ Tax Court) [_]Verified Rule 45.2 Petition

L |Declaratory Judgment [_JOther (Specify)

[_]Habeas Corpus

RULE 26.2 DISCOVERY TIER OR AMOUNT PLEADED:
(State the amount in controversy pleaded or place an “X” next to the discovery tier to which the pleadings allege the case
would belong under Rule 26.2.)

L JAmount Pleaded $ [J Tier 1 Tier2 [_]Tier3

EMERGENCY ORDER SOUGHT:
i Temporary Restraining Order L_] Provisional Remedy L.] osc [_]Election Challenge
[_] Employer Sanction LC Jother (Specify)

 

COMMERCIAL COURT (Maricopa County Onl
[_] This case is eligible for the commercial court under Rule 8.1, and plaintiff requests assignment of this case to the
commercial court. More information on the commercial court, including the most recent forms, are available on the court’s
website at https://www.superiorcourt.maricopa.zov/commereial-court/,

Additional Plaintiff(s)

 

 

Additional Defendant(s)

 

 

 

June 7, 2018 Page 2 AOCCVIOF-070118

 

YE
b26SL/PH 18S ULloY AOE nojQogin7y

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 30 of 82

Attachment Page_1 (of __1__)
To Civil Cover Sheet

 

ATTORNEY INFORMATION:

ATTORNEY FILING:

Justin S McKay

Bar Number: 032491, Issuing State: AZ
Law Firm: Goodnow McKay

Address: 1825 E Northern Ave Ste 135H

Phoenix, AZ 85020
Telephone Number: (602) 900-1000 x2
Email: justin@goodnowmckay.com

PRIMARY ATTORNEY

James Dashiell

Bar Number: 035816, Issuing State: AZ
Law Firm: Goodnow McKay

Address: 1825 E Northern Ave Ste 135H
Phoenix, AZ 85020

Telephone Number: (602) 900-1000x6

ATTACHED DOCUMENTS LIST:
Summons - Defendant #1
Complaint

 

 

 

Ifthe item that this Attachment concerns is made under penalty of perjury, all statements in this Attachment are made under penalty of perjury.

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 31 of 82

EXHIBIT H

 
bZ6SLL¥# Jag U0 AOD unojO@NZY

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 32 of 82

FILED
Gary Harrison
CLERK, SUPERIOR COURT

PERSON/ATTORNEY FILING: Justin S McKay 7/17/2020 4 15.32 PM
MAILING ADDRESS: 1825 E Northern Ave Ste 135H BY: ALAN WALL RISE
City, STATE, ZIP CODE: Phoenix, AZ 85020 ,

PHONE NUMBER: (602) 900-1000 X2 “TON D DOUGLAS METCALE

E-MAIL ADDRESS: justin@goodnowmckay.com
[ C] ] REPRESENTING SELF, WITHOUT AN ATTORNEY
(IF ATTORNEY) STATE BAR NUMBER: 032491, Issuing State: AZ

ARIZONA SUPERIOR COURT, PIMA COUNTY

 

Johnathon Cross

Plaintiff(s),

Vv. CASE NO:

Empressive Candles, LLC RULE 102(a) FASTAR CERTIFICATE
Defendant(s).

The undersigned certifies that he or she knows the eligibility criteria set by FASTAR Rule 101(b)

and certifies that this case:

(NOTE — YOU MUST CHECK ONE OF THE BOXES BELOW OR THE CLERK WILL
NOT ACCEPT THIS FORM.)

[_] DOES meet the eligibility criteria established by Rule 101(b); or

DOES NOT meet the eligibility criteria established by Rule 101(b).

Dated:

Justin S McKay /s/
SIGNATURE

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 33 of 82

EXHIBIT I

 
KZ6SLL PH 19S UUOZ ACB UNOQOqINZY

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 34 of 82

Person/Attorney Filing: Justin S McKay

Mailing Address: 1825 E Northern Ave Ste 135H

City, State, Zip Code: Phoenix, AZ 85020

Phone Number: (602) 900-1000 X2

E-Mail Address: justin@goodnowmckay.com

[ ] Representing Self, Without an Attorney

(If Attorney) State Bar Number: 032491, Issuing State: AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF PIMA

Johnathon Cross

Plaintiff(s), Case No. C20203041
Vv.

Empressive Candles, LLC SUMMONS
Defendant(s).

HON. D. DOUGLAS METCALF

To:Empressive Candles, LLC

WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
served on you with this Summons.

2. If you do not want a judgment taken against you without your input, you must file an
Answer in writing with the Court, and you must pay the required filing fee. To file your

Answer, take or send the papers to Clerk of the Superior Court, 110 West Congress
Street, Tucson, Arizona 85701 or electronically file your Answer through one of Arizona's

approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top

of this Summons.
Note: If you do not file electronically you will not have electronic access to the documents

in this case.

3. If this Summons and the other court papers were served on you within the State of
Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
date of service, not counting the day of service. If this Summons and the other court papers
were served on you outside the State of Arizona, your Answer must be filed within
THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
service.

 
b26SLLP# 195 ULOY AOBnojQoginzy

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 35 of 82

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of PIMA

 

 

 

SIGNED AND SEALED This Date: 7/17/2020

Gary Harrison
Clerk of the Superior Court

By: ALAN WALKER /s/
Deputy Clerk

 

 

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 36 of 82

Exhibit 1

 
Case 4:20-cv-00423-RM-MSA Document 1-3

Filed 10/06/20 Page 37 of 82

a
Om PtCIIID
yianmadles
Fmpressive Candles LC

4500 N Oracle Rd, bte 270 Nov 16, 2019
Tucson, AZ 85705 3:24 PM

(520) 888-1316 Mario

Www.empressivecandles.com

PURCHASE

 

Authorization 906885
Rectipt g4gY
VISA DEBIT

AID AQ 00 GO 00 03 10 10

 

Silvia $58.00
Subtotal $58.00
Arizona Tax $5.05
Total $63.05
‘isa O27E Chip) £63.05

Jeohnewian 7 335

Warrarity:

The Ver Jor warrants thai earch candle
snail be fit for the gurpese tur which it is
ordinarity intended. If the Customer
considers that a oreach of this warranty
has sccurred and notifies the Vendor
about the breacn, then the Vendor will
promptly correct any defects in
compliance with this warranty. Except for

“these warranties, no othe: warranty
(expressed, implied, or statutory) is made
by the Vendor regarding the candle(s}

Inspection:
Inspection will be made by the Customer
at the time and place of delivery.

Return Policy. Candies accompanied with
receipt may be returned for a full return as
lang as the candle has never been burned,
there are no chips or cracks in the glass
arid the gel has not been removed or
tampered with.

The Customer's exclusive remedy and thie
Vendor's limit of tiability for any and all
losses or darnages resulting from
defective goods or from any other cause
shall be for the purchase price of the
particular candie(s) with respect to which
losses or damages are claimed.

ETUCTIVANU IL

.@

 

=a
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 38 of 82

EXHIBIT J

 
Oo en HD uU F&F WH ~~

mt fmt et
SSSRERBBRESSRSARAEREESE ES

 

 

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 39 of 82

FILED
Gary Harrison
CLERK. SUPERIOR COURT
3/4/2020 12:44:53 PM
BY: ALAN WALKER /S/
DEPUTY

Goodnow | McKay Case No. C20203041
Ne E. Northern Ave.» , Ste. 135H HON. D, DOUGLAS METCALF
P o

Phone: 602-900-1000

Fax: (002-200-8000 ok
azmin win com
stn Mae 032491.

Attorneys for Johnathon Cross
Arizona Superior Court, Pima County
Johnathon Cross Case No. C20203041
Plaintiff Waiver of Service of Sammons

Vv.

Empressive Candles, LLC, a Florida
Limited Liability Company

Defendant

To: Goodnow kay ee,
Justin Mc
James R. Dashiell. Esq.
1825 E. Northern Ave., Ste. 135H,
Phoenix, AZ 85020
Attorneys for Johnathon Cross

J acknowledge receipt of your request that I waive service of a summons in the
above-captioned action, which is case number C20203041 in the Superior Court of the
State of Arizona in and for the County Pima. I also have received a copy of the complaint
in the action, two copies of this instrument, and a means by which I can return the signed
waiver to you without cost to me, I agree to save the cost of service of a summons and an
additional copy of the complaint in this lawsuit by not requiring that I (or the entity on
whose behalf I am acting) be served with judicial process in the manner provided by the
Arizona Rules of Civil Procedure.

I (or the entity on whose behalf I am acting) will retain all defenses or objections
to the lawsuit or to the jurisdiction or venue of the court except for objections based on a
defect in the summons or in the service of the summons.

 

 

 
co ent DBD tra & WD PB ee

10
I]
12
13
14
15
16
17
18
19
20

ha&R BRR

26
27
28

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 40 of 82

J understand that a judgment may be entered against me (or the party on whose
behalf am acting) if an answer or motion under Rule 12 is not served upon you within
sixty (60) days after Tuesday, July 28, 2020 or within ninety (90) days after that date if
the request was sent outside the United States.

Dated this yt day of Haguch , LOka.
We by eS ee

Carol Louene

a ve Coehl a a
As ator Me of [Name fer Euprest Defendant, if applicable]

 

 

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 41 of 82

8/4/2020 Goodnow|MckKay Mail - C20203041 Cross v. Empressive Request for Waiver of Service of Summons

er | MCKAY. ow Justin McKay <justin@goodnowmckay.com>

 

 

C©20203041 Cross v. Empressive Request for Waiver of Service of Summons
§ messages

 

 

Justin McKay <justin@goodnowmckay.com> Tue, Jul 28, 2020 at 3:38 PM
To: cromano@rlattomeys.com
Ce: james@goodnowmckay.com

Hi Carol, we're sending this in the mail to you teday (attached).

GOODNOW
MCKAY

Justin McKay

Attorney and Founding Partner

T: 602 900 1000, ext. 2

F: 602 900 8000

E: justin@goodnowmckay.com

W: goodnowmckay.com

Confidentiality Notice: The information contained in this message may

be confidential or protected by the attomey-client privilege. If it has been sent to you in
error, do not read it. Please immediately reply to the sender that you have received the
message in error and delete it. Thank you.

 

#} 2020 07 28 Notice of Lawsuit and Request for Waiver of Service of Summons.pdf
562K

Caro! Romano <cromano@rlattomeys.com> Sat, Aug 1, 2020 at 2:04 PM
To: Justin McKay <justin@goodnowmckay.com>

We will waive service. You can sign for me. 1am in Mexico and do not have a printer or scanner.

Thanks,

Carol M. Romano
Partner
AV® Rated by Martindale Hubbell

Board Certified Specialist in Personal Injury and Wrongful Death

a RESNICK & Louis. rc.
ATTORNEYS AT LAW

Email: cromano@dattomeys.com

Direct Phone: 602.456.5961
hitpsvimall. google. com/mailw0?lk=88 175181 7a&view=ptsearch=all&permthidethread-f%42A187350206407085477e&simpl=msg-43A 16735020840... 172

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 42 of 82

EXHIBIT K

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 43 of 82

 

 

 

TILED
Gary Ehirrison
CLERK. SUPERIOR COURT
$/5/2020 3:34.08 PM
BY. ALAN WALKER /S/
DEPUTY
Case No. C20203041
] RESNICK & LOUIS P.C. HON. D. DOUGLAS METCALF
4 Carol M. Romano, #015988
8111 E. Indian Bend Road
3] Scottsdale, Arizona 85250
Telephone: (602) 456-5961
41 Facsimile: (602) 456-6256
5{ E-mail: cromano@rlattorneys.com
Attorneys for Defendant Empressive
6| Candles, LLC
7
8 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
9 IN AND FOR THE COUNTY OF PIMA
10| JOHNATHON CROSS, No. €20203041
11 Plaintiff DEFENDANT EMPRESSIVE
, CANDLES, LLC’S ANSWER TO
12] \ PLAINTIFF’S COMPLAINT
>) EMPRESSIVE CANDLES, LLC, a Florida Tier 2 - Tort, Non Motor Vehicle
14] Limited Liability Company, (Assigned to: Hon. D. Douglas Metcalf)
15 Defendant.
16 For its answer to Plaintiffs Complaint, Defendant Empressive Candles, LLC
17
8 (“Defendant”) admits, denies and alleges as follows.
19 PARTIES
20 l. Defendant admits the allegations contained in Paragraph 1 of Plaintiffs
1 Complaint.
22
33 2. Defendant admits the allegations contained in Paragraph 2 of Plaintiff's
24{ Complaint.
25
26)
!

 

 

 
Oo Oo ND HW BB WY HY

YM NY NY N NY Ne Bee ew ew He ee RY
Nn VM FF WN FHF DO we I DW BR wD HH BS

 

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 44 of 82

JURISDICTION AND VENUE

3. Defendant admits the allegations contained in Paragraph 3 of Plaintiff's

Complaint.
4. Defendant denies the allegations contained in Paragraph 4 of Plaintiff's
Complaint.
5. Defendant lacks sufficient information to form a belief as to the truth or falsity

of the allegations contained in Paragraph 5 of Plaintiff's Complaint and takes no position
regarding same.

6. Defendant admits the allegations contained in Paragraph 6 of Plaintiffs
Complaint.

7. Defendant admits the allegations contained in Paragraph 7 of Plaintiff's
Complaint.

8. Defendant admits the allegations contained in Paragraph 8 of Plaintiff's
Complaint.

The Product

9. Defendant lacks sufficient information to form a belief as to the truth or falsity
of the allegations contained in Paragraph 5 of Plaintiffs Complaint and takes no position
regarding same.

10. Defendant lacks sufficient information to form a belief as to the truth or falsity
of the allegations contained in Paragraph 5 of Plaintiff's Complaint and takes no position

regarding same.

N

 

 
Oo Oo SI DH nH BP WY NO

NY NN NN NY NY Be Be em em eH Be Re DL QL
A VM FF WN FY DO we I HH BRB wD HH BS

 

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 45 of 82

The Accident

11. Defendant lacks sufficient information to form a belief as to the truth or falsity
of the allegations contained in Paragraph 11 of Plaintiffs Complaint and takes no position
regarding same.

12. Defendant lacks sufficient information to form a belief as to the truth or falsity
of the allegations contained in Paragraph 12 of Plaintiffs Complaint and takes no position
regarding same.

13. Defendant lacks sufficient information to form a belief as to the truth or falsity
of the allegations contained in Paragraph 13 of Plaintiff's Complaint and takes no position
regarding same.

14. Defendant lacks sufficient information to form a belief as to the truth or falsity
of the allegations contained in Paragraph 14 of Plaintiff's Complaint and therefore denies
same.

15. Defendant denies the allegations contained in Paragraph 15 of Plaintiff's
Complaint.

16. Defendant denies the allegations contained in Paragraph 16 of Plaintiff's
Complaint.

17. Defendant denies the allegations contained in Paragraph 17 of Plaintiff's
Complaint.

18. Defendant denies the allegations contained in Paragraph 18 of Plaintiff's

Complaint.

 

 
So CO ND AW BP WO PO &

NY NY NY NN DD ee Oe ee ea ea ae ea i
NM F YW NY FY} DBO we I DW BP wD YH BS

 

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 46 of 82

19.

Complaint.

20.

Complaint.

21.

Complaint.

22.

Complaint.

23.

Complaint.

24.

Complaint.

25.

Complaint.

26.

Complaint.

27.

Complaint.

28.

Complaint.

Defendant denies the allegations contained in Paragraph 19

Defendant denies the allegations contained in Paragraph 20

Defendant denies the allegations contained in Paragraph 21

Defendant denies the allegations contained in Paragraph 22

Defendant admits the allegations contained in Paragraph 23

Claim 1: Product Liability

Defendant denies the allegations contained in Paragraph 24

Defendant denies the allegations contained in Paragraph 25

Defendant denies the allegations contained in Paragraph 26

Defendant admits the allegations contained in Paragraph 27

Defendant denies the allegations contained in Paragraph 28

of Plaintiff's

of Plaintiffs

of Plaintiffs

of Plaintiff's

of Plaintiff's

of Plaintiffs

of Plaintiffs

of Plaintiff's

of Plaintiffs

of Plaintiff's

 

 
So Oe YN DH NW FB WH PO =

Mw NY NY NHN NY De ee em He Se ee Oe
Nye F YN KF DBO we HI AwN KR wD NH BS

 

Case 4:20-cv-00423-RM-MSA

29.

Complaint.

30.

Complaint.

31.

Complaint.

32.

Complaint.

33.

Complaint.

34.

Complaint.

35.

Complaint.

36.

Complaint.

37.

Complaint.

38.

Complaint.

Defendant denies the

the

Defendant denies

the

Defendant denies

the

Defendant denies

Defendant denies the

Defendant denies the

Defendant denies the

Defendant denies the

Defendant denies the

Defendant denies the

allegations

allegations

allegations

allegations

allegations

contained

contained

contained

contained

contained

Damages

allegations contained

allegations

allegations

allegations

allegations

contained

contained

contained

contained

in Paragraph 29

in Paragraph 30

in Paragraph 31

in Paragraph 32

in Paragraph 33

in Paragraph 34

in Paragraph 35

in Paragraph 36

in Paragraph 37

in Paragraph 38

Document 1-3 Filed 10/06/20 Page 47 of 82

of Plaintiff's

of Plaintiff's

of Plaintiff's

of Plaintiff's

of Plaintiff's

of Plaintiff's

of Plaintiff's

of Plaintiffs

of Plaintiff's

of Plaintiff's

 

 
Oo So ND HW BR WW PPO e

Bw NY NY NY NY NY De ee ee ea ea ea i
DA MN F WN —|& DO we I DW BP WD BH KH BS

 

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 48 of 82

39. Defendant denies the allegations contained in Paragraph 39 of Plaintiff's
Complaint.

40. Defendant denies the allegations contained in Paragraph 40 of Plaintiff's
Complaint.

41. Defendant denies each and every allegation contained in Plaintiff's Complaint

not specifically admitted herein.

AFFIRMATIVE DEFENSES

In further response to Plaintiff's Complaint, Defendant Empressive Candles, LLC
asserts the following affirmative defenses against Plaintiff:
A. Plaintiff fails to state a claim for which relief can be granted.

B. Some or all of Plaintiff's claims may be barred by the doctrine of estoppel.

C. Defendant alleges that Plaintiff, through his own acts and omissions, waived the

right to recover damages from Defendant.
D. Some or all of Plaintiff's claims may be barred by the doctrine of laches.

E. Plaintiff may have failed to mitigate his claimed damages by taking such
reasonable steps under the circumstances as would reduce his claimed injuries and damages;
and any damages resulting from Plaintiffs failure to take such reasonable steps may not be

recovered,

F, The damages, if any, claimed by Plaintiff were caused by other parties over

which Defendants had no control or right of control.

G. Plaintiff's claims are barred because Plaintiff failed to join necessary and/or

indispensable parties.

H. Defendant alleges that Plaintiff was comparatively negligent and/or any

damages received by Plaintiff were the result of any intervening/superseding cause or occurred

6

 

 
Oo Oo ND HW B&B WW HO Ke

Pw NY NY NY KN NY Ye He ew ew He He ee OL
AV FF WY NH FHF DO we HI DAWN BR wD HH BSB Ss

 

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 49 of 82

as a result of the negligence of someone other than Defendant, all of which bars recovery to

the Plaintiff herein from Defendant.

I. Defendant alleges that Plaintiff was negligent, in whole or in part, thereby

reducing or eliminating any damages owed by Defendant by way of comparative negligence.

J. Defendant alleges that a party, not named as a defendant in this suit, was at fault
for Plaintiff's accident and, should this matter go to trial, fault will be apportioned to this

unnamed defendant.
K. — On information and belief, Plaintiff assumed the risk of the damages alleged.

L. Any alleged damages sustained by Plaintiff were not proximately caused by any

of the defendants in this action.

M. Plaintiffs claims may be barred by the applicable statute of repose including
ARS §§ 12-551 and 12-552).

N. Plaintiffs claims may be barred by the applicable statute of limitations including
ARS §§ 12-541, 12-542, 12-543, 12-544, 12-546, 12-548, 12-550.

O. Although Defendant does not presently have specific facts in support of the
remaining defense, it wishes to put counsel for Plaintiff upon notice that it may arise the
following defense which, through subsequent discovery may, indeed, be supported by the
facts: abatement under Rule 6(f), lack of personal jurisdiction, lack of subject matter
jurisdiction, accord and satisfaction, duress, set-off, failure of consideration, insufficiency of

process, waiver and arbitration and award.

P. Defendant is informed and believes, and thereon alleges, that Plaintiff's medical

expenses and/or treatment are not reasonable and/or necessary.

WHEREFORE, having fully answered the allegations contained in the Complaint,
Defendant prays:
A. __ that the Complaint be dismissed with prejudice, and that Plaintiff takes nothing

 

 
Oo OCS ND HW B WW LPO =

Y NY NY N NY NY N Be eB ewe ewe eR Be ew DW DN
aM FY NHN KF DO we NI DD BR wD HP LS

 

Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 50 of 82

thereby;
B. that Defendant be awarded its attorneys’ fees, pursuant to A.R.S. §12-341.01;

O

that Defendant be awarded its costs for this lawsuit; and

D. for such other and further relief as this Court deems Just and proper.

DATED this 5" day of August 2020

RESNICK & LOUIS, P.C.

By: /s/Carol M. Romano
Carol M. Romano
Attorney for Defendant Empressive Candles,
LIC

ORIGINAL of the foregoing e-filed this same date with:

Clerk of Court
Pima County Superior Court

ESERVED this same date to:

Justin McKay

James R. Dashiell

GOODNOW McKAY

1825 E. Northern Ave., Ste. 135H
Phoenix, AZ 85020
azininutes@goodnowmekay.com
justin@goodnowmekay.com
james(@goodnowmckay.com

T: 602.900.1000

F: 602.900-8000

Attorneys for Plaintiff

By: /s/ Carol Sibiga
Employee of Resnick & Louis, P.C.

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 51 of 82

EXHIBIT L

 
oOo Oo NT DH NH BR WH NO

NU NY NH NY DN ND DN Oe ee ee ea ea a

Case 4:20-cv-00423-RM-MSA Document 1-3

RESNICK & LOUIS P.C.

Carol M. Romano, #015988

8111 E. Indian Bend Road
Scottsdale, Arizona 85250
Telephone: (602) 456-5961
Facsimile: (602) 456-6256

E-mail: cromano(@rlattorneys.com
Attorneys for Defendant Empressive
Candles, LLC

Filed 10/06/20 Page 52 of 82

LILED
Gary [farrison
CLERK. SUPERIOR COURT

$/3/2020 3 34.08 PM
BY: ALAN WALKER /S/
DEPUTY

Case No. C20203041
HON. D. DOUGLAS METCALF

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF PIMA

JOHNATHON CROSS,

Plaintiffs
V.

EMPRESSIVE CANDLES, LLC, a Florida
Limited Liability Company,

Defendant.

No. C20203041

DEFENDANT EMPRESSIVE
CANDLES, LLC’S DEMAND FOR
JURY TRIAL

Tier 2 — Tort, Non Motor Vehicle
(Assigned to: Hon. D. Douglas Metcalf)

 

 

 

Pursuant to Rule 38(b), Ariz. R. Civ. P., Defendant Empressive Candles, LLC demands

a jury trial on all issues in the above-entitled action.

DATED this 5" day of August 2020

By:

RESNICK & LOUIS, P.C.

/s/ Carol M. Romano

Carol M. Romano

Attorney for Defendant Empressive Candles,
LIC

ORIGINAL of the foregoing e-filed this same date with:

Clerk of Court
Pima County Superior Court

 

 
So Oo YN HD WH BR WH PO

NY NY NY NY NY NY YY Be ee ewe ewe ew ee De OL
NM FF WN =F DDO we IW DWH B&B WD BH SB BS

 

Case 4:20-cv-00423-RM-MSA Document 1-3

ESERVED this same date to:

Justin McKay

James R. Dashiell

GOODNOW McKAY

1825 E. Northern Ave., Ste. 135H
Phoenix, AZ 85020
azminutes@goodnowmcekay.com
justin@goodnowimcekay.com
james@yoodnowmekay.com

T: 602.900.1000

F: 602.900-8000

Attorneys for Plaintiff

By:  /s/ Carol Sibiga

Employee of Resnick & Louis, P.C.

Filed 10/06/20 Page 53 of 82

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 54 of 82

EXHIBIT M

 
Co Oo ST DH NW BP WD NHN /

NY NY NY N NY NY NY NY DN HY Be Be Se ew He ew YD Ye
aon DYN FF HW NH KF De we NI DAH BwWH BS

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 55 of 82

 

 

FILED
Gary Harrison
CLERK. SUPERIOR COUR’

§/24/2020 12:03.09 PM

BY: ALAN WALKER /S/
DEPUTY

Goodnow | McKay Case No. C20203041

1825 E. Northern Ave., Ste. 135H HON. D. DOUGLAS METCALF
Phoenix, AZ 85020

Phone: 602-900-1000

Fax: 602-900-8000

azminutes@goodnowmckay.com

Justin McKay 032491

James R. Dashiell 035816

Attorneys for Johnathon Cross

Arizona Superior Court, Pima County
Johnathon Cross Case No. C20203041
Plaintiff Joint Report
v. (Assigned to Hon. D. Douglas Metcalf)

Empressive Candles, LLC, a Florida
Limited Liability Company

Defendant

C] Tier 1 — The parties signing below certify that they have conferred about the
matters contained in Rule 16(b)(2) and (c)(3), and they further certify that,

(a) Every Defendant has been served or dismissed, and every
defendant who has not been defaulted has filed a responsive
pleading;

(b) There are no third-party claims;

(c) This case is not subject to the mandatory arbitration provisions of
ule 72; and

(d) With regard to matters upon which the parties could not agree,
they have set forth their positions separately in items 13 below. Each
date in the Joint Report and in the Proposed Scheduling Order
includes a calendar month, day, and year.

Xd Tier 2 — The parties signing below certify that they have conferred about the
matters contained in Rule 16(b)(2) and (c)(3), and that this case is not
subject to the mandatory arbitration provisions of Rule 72. With regard to
matters upon which the parties could not agree, they have set forth their
positions separately in items 13 below. The parties are submitting a __

roposed Scheduling Order with this Joint Report. Each date in the Joint
Report and in the Proposed Scheduling Order includes a calendar month,
day, and year.

C1 Tier 3 — The parties signing below certify that they have conferred about the
matters contained in Rule 16(b)(2) and (c)(3). With regard to matters upon
which the parties could not agree, they have set forth their positions
separately in items 13 below. The parties are submitting a Proposed
Scheduling Order with this Joint Report. Each date in the Joint Report and
in the Proposed Scheduling Order includes a calendar month, day, and year.

 

 

 
oO Oo ST HN ON FR W NO =

YW NY NY NY NY NY NY NY NO BY Be Be Be He He ew He we
on DN FPF WN KH Doe we AI DA nH Bw HP HK BS

 

fase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 56 of 82

1. BRIEF DESCRIPTION OF THE CASE
This is a personal injury case. Plaintiff was injured by a product sold by Defendant.
If a claimant is seeking a remedy other than monetary damages, specify the relief
sought:
Not applicable.
2. CURRENT CASE STATUS (Tiers 2 and 3 only)
Every defendant has been served or dismissed: K YES OJ NO
Every party who has not been defaulted has filed a responsive pleading:
YES 0 NO
Explain what “No” means in response to either of the above statements:
3. AMENDMENTS (Tiers 2 and 3 only)
A party anticipates filing a pleading amendment will add a new party to the case:
O YES NO
4. SETTLEMENT
The parties agree to engage in settlement discussions with a settlement judge
assigned by the court, or a private mediator.
The parties will be ready for a settlement conference or a private mediation by:
March 19, 2021
If the parties will not engage in a settlement conference or private mediation, state
the reason(s) below:
READINESS: This case will be ready for trial by: June 30, 2021
5. JURY: A trial by jury is demanded: KX YES ONO
6. LENGTH of TRIAL: The estimated length of trial is_4___ days.
7. SUMMARY JURY:
The parties agree to a summary jury trial: O YES NO
8. SHORT CAUSE (TIER 1 ONLY):
A non-jury trial will not exceed one hour: 0 YES KX NO
9. PREFERENCE: This case is entitled to a preference for trial pursuant to the

2

 

 

 
om YT HD HW BP WwW YH &

YN NY NY NY NY NY N NO Be ee ew Se ew ew DB en ig
oN DN YH FH NHN FEF SO wm nH DwH BDH BS

 

 

lase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 57 of 82

following statute or rule:
10. SPECIAL REQUIREMENTS: At a pretrial conference or at a trial a party will
require

disability accommodations (Specify): None known

an interpreter (Specify language): No
11. SCHEDULING CONFERENCE: The parties request a Rule 16(d) scheduling
conference. 0 YES & NO

Ifa conference is requested, the reasons for the request are: N/A
OTHER MATTERS: Other matters that the parties wish to bring to the court’s attention
that may affect management of this case: None at this time
ITEMS UPON WHICH THE PARTIES DO NOT AGREE: The parties were in good
faith, unable to agree upon the following items, and the position of each party as to each

item is as follows: None at this time

Dated this August 24, 2020.

/s/ Justin McKay /s/ Carol Romano

 

For Plaintiff For Defendant

 

 
Oo Oo NN NH FR W YN

Nw MO NY NY NY HN KN YN KN BB ee Se Se ee oe me LL
oN DN MH FF WN FY DO OH DWN BW YH KO

 

/s/ Justin McKay

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 58 of 82

Good Faith Consultation Certificate
Pursuant to Ariz. R. Civ. P. 7.1(h), this certifies that the parties have tried in good faith to

resolve the foregoing issues by conferring by telephone.

/s/ Carol Romano

 

 

For Plaintiff

 

For Defendant

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 59 of 82

EXHIBIT N

 
se 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 60 of 82

 

oO Oo NTN DH HW BP WY NH &

—  —
- ©

FILED
GARY L. HARRISON
CLERK, SUPERIOR COURT
8/27/2020 3:15:48 PM
CASE C2020304 1
Goodnow | McKay
1825 E. Northern Ave., Ste. 135H
Phoenix, AZ 85020
Phone: 602-900-1000
Fax: 602-900-8000
azminutes@goodno wmckay.com
Justin McKay 032491
James R. Dashiell 035816
Attorneys for Johnathon Cross

Arizona Superior Court, Pima County

Johnathon Cross Case No. C20203041
Plaintiff Scheduling Order
V. (Assigned to Hon. D. Douglas Metcalf)

Empressive Candles, LLC, a Florida
Limited Liability Company

Defendant

 

—
BR WwW bh

15]
16
172
18
19
20
21
22
23
24
25
26
27
28

 

 

UPON CONSIDERATION of the Parties’ Proposed Scheduling Order, the Court orders
as follows:

INITIAL DISCLOSURE: The parties have exchanged their initial disclosure statements
or will exchange them no later than: Monday, September 21, 2020.
EXPERT WITNESS DISCLOSURE (Tier 2 and 3 ONLY):
A. AREAS OF EXPERT WITNESS TESTIMONY
The parties shall disclose areas of expert testimony to each other by this
date:
Monday, November 9, 2020.
(OR)
Plaintiff shall disclose areas of expert testimony to Defendant by this date:

 

Defendant shall disclose areas of expert testimony to Plaintiff by this date:

 

B. IDENTITY AND OPINIONS OF EXPERT WITNESSES

The parties shall disclose the identity and opinions of experts to each other

 

 
—

So Oo YT DH NH BB W bo

103}

11
12
13
14
15
16

1741

18
19
20
21
22
23
24
25
26

2751

28

BSe 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 61 of 82

on or before this date: Wednesday, January 6, 2021.
(OR)
Plaintiff shall disclose the identity and opinions of experts to Defendant by
this date:
Defendant shall disclose the identity and opinions of experts to Plaintiff by

 

this date:
C. OPINIONS OF REBUTTAL EXPERT WITNESSES

 

The parties shall disclose their rebuttal expert opinions to each other by this
date: Monday, February 8, 2021.
LAY (non-expert) WITNESS DISCLOSURE: The parties shall simultaneously disclose
all lay witnesses by: Tuesday, November 3, 2020.
(Alternative): The parties shall disclose lay witnesses in the following order,

and by the following dates:

 

 

 

FINAL SUPPLEMENTAL DISCLOSURE:

A. Each party shall send the other party any final supplemental disclosure by
this date Thursday, April 1,2021.

B. This order does not replace the parties’ obligation to continue to disclose
ARCP Rule 26.1 information on an on-going basis and as it becomes
available.

C. No party shall use any lay witness, expert witness, expert opinion, or exhibit
at trial not disclosed in a timely manner, except 1) upon order of the court
for good cause shown, or 2) upon a written or an on-the-record agreement of
the parties.

DISCOVERY DEADLINES: The Court orders the following Discovery Deadlines:

A. Tier 1 cases are permitted 120 days in which to complete discovery.

2

 

 

 

 
So CO ST DH HW BF WW PP Be

Dm pret
ee Ww NY S| ©

156}
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

rPoo9

dhse 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 62 of 82

Tier 2 cases are permitted 180 days in which to complete discovery.

Tier 3 cases are permitted 240 days in which to complete discovery.

The time to complete discovery runs from the date of the Early Meeting.

The parties will submit all discovery pursuant to ARCP Rules 33 through 36
by this date: Friday, February 12, 2021.

The parties will complete the depositions of parties and lay witnesses by this
date:

Monday, January 11,2021.

The parties will complete the depositions of expert witnesses by this date:
Wednesday, February 3, 2021.

The parties will complete all other discovery by this date:

Friday, February 12, 2021.

“Complete discovery” includes conclusion of all depositions and submission

of full and final responses to written discovery.

SETTLEMENT CONFERENCE or PRIVATE MEDIATION: [Choose One]:

Referral to ADR for a settlement conference: The clerk or the court will issue

a referral to ADR by a separate minute entry. The parties shall complete the
mediation by this date: Friday, March 19, 2021.

LI Private mediation: The parties shall participate in mediation using a private

mediator agreed to by the parties. The parties shall complete the mediation by:

 

All attorneys and their clients, all self-represented parties, and any non-attorney

representatives who have full and complete authority to settle this case shall personally
appear and participate in good faith in this mediation, even if no settlement is expected.
However, if a non-attorney representative requests a telephonic appearance and the
mediator grants the request before the mediation date, a non-attorney representative may

appear telephonically.

LI NO settlement conference or mediation: A settlement conference or private

3

 

 

 
27

oO Oo I DH UN & W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 63 of 82

mediation is not ordered.
DISPOSITIVE MOTIONS:
A. The parties shall file all dispositive motions by: Monday, April 5, 2021.
B. The parties propose a trial date of no later than this date:
Wednesday, June 30, 2021.
C. The parties believe the trial will last 4 days.
8. TRIAL SETTING CONFERENCE:
On April 13, 2021 at 9:15 a.m., the court will conduct a telephonic trial
setting conference. Attorneys and self-represented parties shall have their
calendars available for the conference.
X Plaintiff (1 Defendant will initiate the conference call by arranging for
the presence of all other counsel and self-represented parties, and by calling
this division at (520) 724-3708 at the scheduled time.
9. FIRM DATES:

A. No stipulation of the parties that alters a filing deadline or a hearing date
contained in this scheduling order will be effective without an order of this
court approving the stipulation.

B. Dates set forth in this order that govern court filings or hearings are firm
dates and may be modified only with this court’s consent and for good
cause.

C. This court ordinarily will not consider a lack of preparation as good cause.

10. FURTHER ORDERS: The court further orders as follows: None at this time.

Dated: August 27, 2020 , / ad
LE KPrrvnbes Lech SE Ih
D. DOUGLAS METCALF

(ID: c6b32 156-7b32-48c7-8507-3937801c9ea5)

Judge of the Superior Court

 

 

 
Oo OY DH NH BR W NH YH

~Pw NY Y NY N NY N NN Be Be ew ewe ewe ew ED DW Dn
oN DUN FY DY Fe DO we I Dn BOHN BSG

 

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 64 of 82

COURT NOTICE
RULE 5(a)(2)(A) ARCP REQUIRES THE ORIGINAL LODGING PARTY SERVE A
COPY OF THIS SIGNED ORDER ON ALL PARTIES TO THIS CASE

 

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 65 of 82

EXHIBIT O

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 66 of 82

IN THE SUPERIOR COURT OF THE STATE OF ARIZONAg pay i 1

ties

IN AND FOR THE COUNTY OF PIMA
20 AUG 31 AM 9: 16
JOHNATHON CROSS VS. EMPRESSIVE CANDLES, LLC

CASE: ©20203041
DATE: 8/28/2090 CASTILLO, DEPUTY

 

ORDER RE SETTLEMENT CONFERENCE

RE: WRITTEN REQUEST FOR SETTLEMENT CONFERENCE

The Scheduling Order entered by the Court in this matter requires the parties to participate in a
Settlement Conference. The party or parties must take the following steps to obtain a Settlement
Conference date (unless, for good cause shown, the Court orders that a Settlement Conference
is no longer required). '

Within 150 days of the date of the Scheduling Order the parties or a party must request a
Settlement Conference from CASE MANAGEMENT SERVICES. Before the expiration of the 150
day time limit, a written Request for Settlement Conference must:

1. Be delivered to the Superior Court CASE MANAGEMENT SERVICES,
2. Be filed with the Clerk of the Court,

3. Be either stipulated to or be served upon all parties, and

4. State the month for which the settlement conference is being requested.

A Request for Settlement Conference submitted after the 150 day limit will not be considered
and no Settlement Conference will be set.

Because of the volume of settlement conferences the parties should expect that settlement
conferences may not be able to be set within 60 days of the submission of the Request for
Settlement Conference.

Hon. D. DOUGLAS METCALF
CIVIL PRESIDING JUDGE

cc: HON. D. DOUGLAS METCALF
CASE MANAGEMENT SERVICES
CAROL M. ROMANO, ESQ.
JAMES DASHIELL, ESQ.
JUSTIN S. MCKAY, ESQ.
MITCHELL J. RESNICK, ESQ.

Becky Thomas
Case Management Services

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 67 of 82

EXHIBIT P

 
Ce

co Oe YTD NH BP WH NP

ont Dn HN FF FY F§ DO we I DWH Bw HBS

ASe 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 68 of 82

FILED
Gary Harrison
CLERK. SUPERIOR COURT

941142020 12:06:22 PM
BY: ALAN WALKER /S/
DEPUTY

Goodnow | McKay Case No. C20203041
1825 E. Northern Ave., Ste. 135H HON. D. DOUGLAS METCALF
Phoenix, AZ 85020
Phone: 602-900-1000
Fax: 602-900-8000
azminutes:a'voodnowmekay.com
Justin McKay 032491
James R. Dashiell 035816
Attorneys for Johnathon Cross

Arizona Superior Court, Pima County

Johnathon Cross Case No. C20203041

Plaintiff Notice of Consent to File First Amended
Complaint

Vv.
And

Empressive Candles, LLC, a Florida

Limited Liability Company, and Stipulated Motion to Vacate Scheduling

rder
Defendants

 

(Assigned to Hon. D. Douglas Metcalf)
Pursuant to Rule 15(a)(2), the parties hereby submit this Notice of Consent to File

 

First Amended Complaint and this Stipulated Motion to Vacate Scheduling Order (the
Motion).

Defendant Empressive Candles, LLC (“Empressive”) gives consent for Plaintiff to
file his First Amended Complaint. A copy of the First Amended Complaint is attached as
Exhibit A.

For that reason and for the following reasons, the parties move to vacate the August
27 Scheduling Order:

L. The Court entered a scheduling order on August 27, 2020.

2. Since that time, Defendant’s counsel advised Plaintiff's counsel that it is the
opinion of her client that a non-party, Virginia Candle Supply, LLC (“VCS”), was at fault,
and that, if Plaintiff did not add VCS as a defendant, she would add it as non-party at fault
under A.R.S. Section 12-2506(B).

3. Rule 15(a)(2) provides that “a party may amend its pleading only with leave
of court or with the written consent of all opposing parties who have appeared in the

action. Leave to amend must be freely given when justice requires.” (Emphasis added.).

 

 
Cc

Co Oe YN DH HW F&F WD HPO &

~MW~ NN NY NY WN NY Ye He ee YD ew ew DW en YL
oN NHN FF FN KF SO wm HI DANA BSH BS

ASE 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 69 of 82

Since all parties who have appeared in this action have consented, Plaintiff will promptly
file and serve his First Amended Complaint.

4, The addition of VCS as a defendant will require a new scheduling order to
accommodate the discovery needs of VCS.

Wherefore, the Court should grant the Motion. A proposed order is attached as
Exhibit B.

Goodnow | McKay

By/s/ Justin McKay
Justin McKay, Esq.
James R. Dashiell: Esq.
1825 E. Northern Ave., Ste. 135H,
Phoenix, AZ 85020
Attorneys Jor Johnathon Cross

Resnick & Louis P.C.

By_/s/ Justin McKay w/ permission
Carol M. Romano, Es:
8111 E. Indian Bend Road
Scottsdale, AZ 85250
Attorneys jor Empressive Candles, LLC

 

to

 
Cc

Co ON DD NH FB WO LH &

YP NY NH NY NY WN DY DY Ke eB Be we ew we ew ew en og
oN DUN F FN KF DDO we HI DWN BR WH BS

Ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 70 of 82

Certificate of Service
Today, the original of the foregoing will be filed.
A copy will be e-mailed to:
Carol M. Romano, Esq
8111 E. Indian Bend Road
Scottsdale, AZ 85250
Attorneys for Empressive Candles, LLC

Done this September 11, 2020 by Justin McKay.

 

 
Ca

Oo Oo SI HD HD BW WB /&

NY NY’ NY NY NY YN NY NB He eB Be ew eae ew DW Se
oN DY FF FN KF SDB O MHI ADwWNW BRB DOH BS

ASe 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 71 of 82

Goodnow | McKay

1825 E. Northern Ave., Ste. 135H
Phoenix, AZ 85020

Phone: 602-900-1000

Fax: 602-900-8000
azminutes;@a¢oodnowmckay.com
Justin McKay 032491

James R. Dashiell 035816
Attorneys for Johnathon Cross

Arizona Superior Court, Pima County
Johnathon Cross Case No. C20203041

Plaintiff Order Granting Stipulated Motion to
Vacate Scheduling Order

(Assigned to Hon. D. Douglas Metcalf)

Vv.

Empressive Candles, LLC, a Florida
Limited Liability Company, and

Defendants

 

 

The Court, having received and reviewed the parties’ Stipulated Motion to Vacate
Scheduling Order (the Motion), and good cause appearing:

IT IS ORDERED that the Motion is granted.

IT IS FURTHER ORDERED that the scheduling order dated August 27, 2020 is

vacated.

 

 

Date Judge of the Superior Court

 

 
 

Clhse 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 72 of 82

Goodnow | McKay

1825 E. Northern Ave., Ste. 135H,
Phoenix, AZ 85020

Phone: 602-900-1000

Fax: 602-900-8000
azminutes@goodnowmckay.com
Justin McKay 032491

James R. Dashiell 035816
Attorneys for Johnathon Cross

Arizona Superior Court, Pima County

Johnathon Cross Case No.

Plaintiff Complaint

v. Tort — Non-Motor Vehicle
Tier 2

Empressive Candles, LLC, a Florida
Limited Liability Company

 

 

Plaintiff alleges as follows:
Parties

1. Plaintiff, Jonathon Cross (“John”), is an individual who, at all material
times, resided in Pima County.

2. Defendant, Empressive Candles, LLC (“Empressive

isa

Florida limited liability company, which, at all material times, was doing business as a
manufacturer and retailer of customized candles at 4500 N. Oracle Rd., Tucson Mall, Tuc-

son, AZ.

Jurisdiction and Venue

 

 

 

 
 

 

 

ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 73 of 82

3-4. At all material times, DefendantEmpressive was doing business in Pima

 

 

Plaintitf has been informed and believes that. at all material
times. VCS was selling materials to Empressive that were used to make the customized
candle (the “Candle”) that cau:
this fersuicase.

46. The sale of the “Candle” took place at Def

 

 

is the subject of

 

Jant-simpressive’s place of
business in Pima County.

37. __The Aceidentaccident, which is the subject of this lawsuit: (the “Accident’).

 

took place at Plaintiff's residence in Pima County.

8.___ Defendant, ’mpressive. is a Florida LLC with its principal place of business
in Jacksonville, FL. Accordingly, Defendantlimpressive tesides outside the State of Ari-

6-9. __ Defendant, VCS, is a Tennessee LLC with its principal place of business in
Tennessee. Accordingly. VCS resides outside the State of Arizona.

710. ARS 12-401(1) provides in relevant part: “When a defendant or all of several
defendants reside without the state ... the action may be brought in the county in which
the plaintiff resides.”

 

tmatterConsequently, jurisdiction and
venue isure proper-in-this-Court,
The Product
9:12.__On November 16, 2019, Plaintiff purchased the Candle for his mother, Lisa
Thomas (“Lisa”), at Empressive.
10:13. An accurate copy of the receipt for the Candle is attached as Exhibit 1.
The Accident
H414._In the evening of November 28, 2019, while at the home of her son, J ohn,
located at 3108 N Terrel Pl, Tucson, AZ 85716, Lisa Thomas lit the candle and laid down

on the bed to relax.

 

 

 
 

FEe

ib

 

 

ASE 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 74 of 82

2-15. Shortly thereafter, Lisa noticed the smell of something burning, and saw the
Candle engulfed in flames approximately two feet high.

43-16, Lisa was unable to put out the flames herself and called John for help.

44-17. John was successful in putting out the flames but, in the process, sustained
serious and permanent injuries, including severe burns.

Liability -Common Allegations

 

18. Lisa and Jonathon used the candle in a proper and reasonably foreseeable
manner.

19, Plaintiff sustained dama

   

20). Plaintiff's damages were caused by the defective desien, manufacture and
information provided by each of the defendants as set forth in Counts | and I] below.

Zl. Plaintiffs damages were caused by the concerted action of the defendants in
knowingly and intentionally placing into the stream of commerce for economic gain to be
derived ultimately from end-users, such as Plaintiff, a product and/or products. which they
knew. or reasonably should have known, was unreasonably defective and unreasonably
danyverous.

Count I — Defective Design, Manufacture and Information — Empressive

In Count I, Plaintiff makes the following claims against Empressive:

45-22. At the time Plaintiff purchased the Candle, DefendantavasFin pressive was,
or reasonably should have been, aware of probless-design, manutacturine and infor-
mation defects in the Candle related to the increased flammability of the materials used to
create the-Gandleit and other similar candles in its store.

23. “tthe design and manufacturing defects included, without limitation. the

 
 

following:
a. ‘The Candle-Deferndant contained too much fragrance relative to its other
ingredients:

b. The lragrance used ignited at tou low a temperature:

 

 

 
 

 

 

ASe 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 75 of 82

¢._ The fravrance was awerethatnot compatible with the gel used to manufue-
ture the Candle:

d. ‘The mineral oi! or other ingredients in the gel were too volatile and/or
burned at too high a temperature:

ce. The liquid gel resulting from the ignition of the fragrance and/or the min-

eral oil or other materials in the eel was excessively hot:

 

tet, Any of the foregoing defects. or combination of them. could bebaxe
Hraninexpeeted-svaycause a spontaneous combustion of the type that

 

caused the Accident,
+424. At the time Plaintiff purchased the Candle, Defeadestiimpressive was aware

that the Candle could behave in an unexpected way that could cause injury to Plaintiff.

 

25, The information defects included. without limitation. the following:
+8-a. At the time Plaintiff purchased the Candle, Deteadantlimpressive did

not warn Plaintiff that the Candle could behave in an unexpected way.

19-b. At the time Plaintiff purchased the Candle, DefesdastEmpressive did

not warn Plaintiff that the Candle could behave in an unexpected way that
could cause injury to Plaintiff.
20cc. At the time Plaintiff purchased the Candle, Defendastimpressive did

not warn Plaintiff that it was possible the Candle was more flammable than

 

 

expected.

4 “4 . ‘ . .
ani Phan cths eontotoad tan poaehy fearon wolotipes try ite thar poe) ete
mt NN CEE TEE CEE ETE EIT EERE EE ET ES ETE PTET te EHEC TET TE CET Ty
34 Pies oad Lonoth oe earl the pana ia 2 pence thle foracaaalle marinas
Lome Fee ee TO TET ERE TET ETE TE OPTI POP OS Ee FHT

23:26. Detendanthimpressive is vicariously liable for the acts and omissions of its
agents acting within the course and scope of employment under the doctrine of fespoeedt

superiorResponde

at Superior.

 

Clannt-Product-Liability
24.27, Detendantlimpressive is at fault for the desien. manufacture and/or sale of a

defective and unreasonably dangerous product.

 

 

 
 

 

 

Ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 76 of 82

25:28. Defendentlmpressive manufactured and/or sold a product that was defec-
tive and unreasonably dangerous at the time it left Defendant’s control, and the defect was
a cause of Plaintiff's injury.

26-29, Defendastlimpressive was a manufacturer of the Candle.

30. DefesdantEmpressive was a designer of the Candle.

2431. [impressive was a seller of the Candle.

-32. The Candle was defective and unreasonably dangerous: ai ihe time it was
sold to Plaintiff, including, without limitation. the following respects:
29-a,__The Candle contained a manufacturing defect.
30-b.__The Candle contained a design defect.
3kc.___ The Candle contained an information defect.

32,33. One or more of the defects were a cause of Plaintiff's injuries.

Count I — Defective Design, Manufacture and Information — ¥CS

In Count UL, Plaintiff makes the following claims in addition. and in the alternative.
to those asseried in Count I against VCS:

34. ___Empressive purchased the materials to make the Candle from VCS (the

“VCS Materials”).

   

35. VCS knew, or reasonably should have known. that the VCS Materials
would be used by Empressive to make candles like. or similar to, the Candle.

36. VCS knew. or reasonably should have known. that Empressive intended to
sel] the candles it made from the VCS Materials to the eeneral public, including consum-
ers like John.

37. VCS was. or reasonably should have been. aware of design. manutacturine
and information defects in the VCS Materials related to their increased flammability when
they were sold to Empressive.

38. The design and manutaciuring defects included, without limitation. the fol-
lowing:

a. Uhe gel contained too much fragrance relative to its other ingredients:

 

 

 
 

No

wm - &

© Ke ow

LY

Ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 77 of 82

 

 

b. The fragrance sold ignited at too low a temperature:

¢._ The fragrance was not compatible with the eel sold to manufacture the
Candle and/or those similar to it:

d._ ‘The mineral oi! or other ingredients in the gel were too volatile and/or
burned _at tog high a temperature:

e. The liquid gel resulting from the ignition of the fragrance and/or the min-
eral oil or other materials in the gel was excessively hot: and

[Any of the foregoing defects. or combination of them. could cause a spon-
taneous combustion of the type that caused the Accident.

39.___ At the time Empressive purchased the VCS Materials, VCS was aware that
the VCS Materials could behave in an unexpected way that could cause ijury to consuni-
ers, such as Plaintiff.

40, The information defects included. without limitation. the following:

a. At the time Empressive purchased the VCS Materials. VCS did not warn
Empressive that use of the VCS Materials would produce candles that
could behave in an unexpected way.

b, At the time Empressive purchased the VCS Materials. VCS did not warn
[-mpressive that use of the VCS Materials would produce candles that
could behave in an unexpected way that could cause injury to consumers
such as Plaintiff,

c. At the time Empressive purchased the VCS Materials. VCS did not warm

Limpressive that the use of the VCS Materials would produce candles that

 

were more flammable than expected.
tL. VCS is vicariously liable for the acts and omissions of its agents acting
within the course and scape of employment under the doctrine of Respondeat Superior.
42. VCS is at fault for the design, manufacture and/or sale of defective and un-

reasonably dangerous products.

 

 

 
ps? 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 78 of 82

43. VCS manufactured and/or sold_a product or products that were defective
2, ||} and unreasonably dangerous at the time they left the control of VCS. and the delect(s)

3 {i} Were a cause of Plaintiff's injury.

44. VCS was a manufacturer of the VCS Materials.

7 45. VCS was a designer of the VCS Materials.

) 46. VCS was a seller of the VCS Materials.

Z 47. ‘The VCS Materials were detective and unreasonably dangerous at the time
8 |]| they were sold to Empressive, including. without limitation. the following respects:

9) a. They contained a manufacturing defect.

42) b. They contained a design detect.

¢. They contained an information detect.

 

 

2! 48. One or more of the defects were a cause of Plaintiff's injuries.
4 Count II ~ Acting in Concert — Joint and Several Liability
+L In Count HL, Plaintiff makes the following claims in addition. and in the alterna-

 

+5! |] tive. to those asserted in Counts Land IL against Defendants. individually and collectively:

Le 49.___ Plaintiff incorporates herein all of the allegations in Counts | and [L.

to

4

t

£

3

be

-)
ae

ad

‘b

tho

 

17 20, A.R.S. See. 12-2506 abolished joint and several liability execpt in certain
+8 |i] circumstances listed in Sec. 12-2506 D. One of those circumstances ig when both parties
+9) |] “were acting in concert.” Sec. 12-2506 DL.

) ol. A.R.S. See. 12-2506 FL. provides that “‘Acting in concert’ means entering

into a conscious agreement to pursue a common plan or design to commit an intentional

tort and actively taking part in that intentional tort.”

52.__For the reasons set forth above. Defendants acted in pursuit of a common
plan or design in that they intentionally placed into the same stream of commerce defec-
tive products for profits that were derived from the same group of end-users. including

John.

 

Damages

 

 

 

 
So

te

’

e

eS 4

ve

=

£ 8

t

1B

2

z I

Yo
et

&

=

}

>

‘

2

&

 

 

 

 

HSe 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 79 of 82

34:53. Plaintiff suffered, and continues to suffer, damages caused by Defendants as
sct forth above. including, but not limited to:

35-24. Physical and emotional injuries, some of which may be permanent;

36-55. Physical and emotional pain, discomfort, suffering, disability, disfigure-
ment, and anxiety already experienced and to be experienced in the future;

3+56. Loss of enjoyment of life and participation in life’s activities to the quality
and extent normally enjoyed before the accident already experienced and to be experi-
enced in the future;

38-57. Lestloss of earnings to date and loss of earning power or capacity in the fu-
ture; and

39-58. General, special, incidental, consequential, consortium, compensatory and
hedonic damages, the full nature and extent of which are not yet determined, including,

but not limited to, medical expenses both past and future.

 

46-59. Plaintiff is entitled to recover damages from DefesdastDefendants in an
amount to be determined at trial which is in excess of the minimum jurisdictional limits of
this Court.
Wherefore, Plaintiff, prays for judgment aeainst Delendantas follows:
A, Against Defendant, Empressive Candles, LLC:
l)_ For general. special. incidental, consequential. hedonic. and com-
pensatory damages, as alleged above, in amounts to be proven at
2) For costs incurred herein and aceruine:
3) _For interest on the foregoing sums at the statutory rate: and
4) For such other and further relief as the Court may deem just and
proper,
RB. Against Virginia Candle Supply. LLC:
!)_ For general, special. incidental. consequential. hedonic. and com-

pensatory damages. as alleged above, in amounts to be proven at

8

 

 
 

to

Me

wv

-Q

 

fise 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 80 of 82

trial:
2) For costs incurred herein and accruing:
3) For interest on the foregoing sums at the statutory rate: and

4) For such other and further relief as the Court mav deem just and

Cc. Against Defendants. jointly and severally:

 

Axl) For general, special, incidental, consequential, hedonic, and
compensatory damages, as alleged above, in amounts to be
proven at trial;

8-2) For costs incurred herein and accruing;

<3) For interest on the foregoing sums at the statutory rate; and

3:4) _For such other and further relief as the Court may deem just
and proper.

Dated: #47 /2020
Goodnow | McKay

By/s/ Justin McKay
Justin McKay, Esq.
James R. Dashiell, Esq.
1825 E. Northern Ave., Ste. 135H,
Phoenix, AZ 85020
Attorneys for Johnathon Cross

 

 

 

 
Case 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 81 of 82

EXHIBIT Q

 
Cc

o ON ND WO FP WY NYO

NO NY NN NY KN | DO ND Rm Rm ee eh ea ae ee
ao nN DN NH FF FN KF OD OO OH DR NH BP WH HH KF OC

Ase 4:20-cv-00423-RM-MSA Document 1-3 Filed 10/06/20 Page 82 of 82

FILED
GARY L. HARRISON
CLERK, SUPERIOR COURT
9/11/2020 3:45:20 PM
CASE 20203041
Goodnow | McKa
1825 E. Northern Ave., Ste. 135H
Phoenix, AZ 85020
Phone: 602-900-1000
Fax: 602-900-8000
azminutes @voodnowme kay.com
Justin McKay 032491
James R. Dashiell 035816
Attorneys for Johnathon Cross

Arizona Superior Court, Pima County
Johnathon Cross Case No. C20203041

Plaintiff Order Granting Stipulated Motion to
Vacate Scheduling Order

(Assigned to Hon. D. Douglas Metcalf)

Vv.

Empressive Candles, LLC, a Florida
Limited Liability Company, and

Defendants

 

 

The Court, having received and reviewed the parties’ Notice of Consent to File
First Amended Complaint and Stipulated Motion to Vacate Scheduling Order (the Mo-
tion), and good cause appearing:

IT IS ORDERED Plaintiff is GRANTED permission to file the First Amended
Complaint.

If IS FURTHER ORDERED the motion is GRANTED and the scheduling order
dated August 27, 2020 is VACATED. The Trial Setting Conference set for April 13,
2021 at 9:15 am. is VACATED.

DATED: September 11,2020 a , ut
LL KP rcrmmltes Lb ached AE Ih
D. DOUGLAS METCALF

(ID: b7da94eb-b! 33-4d5c-bb4f- 1 4e2a3dab662)

COURT NOTICE
RULE 5(a)(2)(A) ARCP REQUIRES THE ORIGINAL LODGING PARTY SERVE A
COPY OF THIS SIGNED ORDER ON ALL PARTIES TO THIS CASE

 

 
